Name: Commission Regulation (EEC) No 1672/85 of 19 June 1985 laying down detailed rules concerning aid for the transhumance of sheep, goats and cattle in Greece
 Type: Regulation
 Subject Matter: NA;  economic policy;  organisation of transport;  agricultural activity;  Europe
 Date Published: nan

 20.6.1985 EN Official Journal of the European Communities L 160/37 COMMISSION REGULATION (EEC) No 1672/85 of 19 June 1985 laying down detailed rules concerning aid for the transhumance of sheep, goats and cattle in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 764/85 of 12 March 1985 introducing aid for the transhumance of sheep, goats and cattle in Greece (1), and in particular Article 2 thereof, Whereas in order to ensure that it is effective and economical, the aid for transhumance may be granted only if certain minimum requirements concerning the number of animals transported and the distance covered between pastures are observed; whereas, however, it is not appropriate to fix a minimum distance in the case of sea transport given the high cost of this form of transport; Whereas the aid for transhumance cannot be properly monitored without clear documentary evidence concerning the applications presented by livestock farmers and other supporting documents; Whereas, in order to facilitate the declaration of annual expenditure to be submitted by Greece under Commission Regulation (EEC) No 1723/72 of 26 July 1972 relating to the clearance of accounts of the European Agricultural Guarantee and Guidance Fund, Guarantee Section (2), certain elements should appear in these declarations from the start of the expenditure at the level of the national administration; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats and the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Aid within the meaning of Regulation (EEC) No 764/85 may be granted only for the transportation of not less than eight livestock units of sheep, goats and/or bovine animals. The definition of the livestock unit shall be that laid down in Article 7 (1) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3). 2. In the case of transportation exclusively by lorry and/or rail, the minimum distance to be covered shall be 50 kilometres. Article 2 1. Greece shall adopt the necessary measures to ensure the effective monitoring of the use of the aid for transhumance. Monitoring shall cover at least the following supporting documents:  a carriage invoice or invoices showing the means of transport, the number and type of animals transported, the distance covered and the cost of transport,  two certificates showing the number of animals transported, one issued by the local authority of the place of departure and the other by the local authority of the place of arrival,  a statement by the livestock farmer giving details of the number in his flocks or herds, his method of stock-farming, the number of animals transported, the means of transport used, the distance covered and the places of departure and arrival. 2. Aid for transhumance shall be granted for a single journey from the winter to the summer pastures or vice versa. It shall be paid to livestock farmers after they have made application in respect of the following removal. Livestock farmers whose herds or flocks have been reduced between two applications shall lose, as regards the first application, the right to aid for the transport of the amount of livestock by which their flocks or herds have been reduced. However, there shall be no loss of the right to aid:  when the farmer gives over his farm to his family successor up to the third degree of relationship,  in the case of force majeure and in particular in the case of contagious diseases requiring the compulsory slaughter of all or part of the farmer's herds or flocks. 3. The supporting documents referred to in paragraph 1 shall form part of each application file for aid. Article 3 Information showing for each nomos the number of applications paid, their total amount and the year concerned, shall be provided in the declarations of expenditure under Regulation (EEC) No 1723/72. At the same time, Greece shall forward to the Commission, annexed to these declarations, particulars of current scheduled charges for the transportation of livestock by lorry, rail and sea. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 86, 27. 3. 1985, p. 4. (2) OJ No L 186, 16. 8. 1972, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 1.